       Case 4:21-cr-00024-CDL-MSH Document 24 Filed 08/13/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

 UNITED STATES OF AMERICA

         v.                                            Case No.: 4:21-CR-00024-CDL-MSH-1

 QUINCEY WOOD



                         ORDER ON MOTION FOR CONTINUANCE

        Defendant Quincey Wood has moved the Court to continue the trial of his case from the

September 2021 trial term to the Court’s January 2022 trial term and to postpone the pretrial

conference accordingly.      The Government does not oppose this motion.               Defendant was

arraigned on August 4, 2021. Additional time is needed for counsel and the defendant to read the

discovery and discuss the case, conduct pretrial investigation, complete legal research and to enter

into plea negotiations between the defendant and government; if warranted. The Court finds that

it is in the interests of justice to allow the parties to review the case, complete investigation, legal

research and to explore possible plea negotiations and these interests outweigh the interest of the

Defendant and the public in a speedy trial. Failure to grant a continuance would deny counsel

reasonable time for effective preparation and could result in a miscarriage of justice.

Accordingly, Defendant=s Motion for Continuance [Doc. 23] is GRANTED, and it is hereby

ordered that this case shall be continued until the January 2022 trial term. The delay occasioned

by this continuance shall be deemed excludable pursuant to the provisions of the Speedy Trial Act,

18 U.S.C. ' 3161.

                        It is SO ORDERED, this 13th day of August, 2021.


                                                S/Clay D. Land
                                                HONORABLE CLAY D. LAND
